UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3071



JERRY L. GENT,

                                            Plaintiff - Appellant,

          versus

CENTRAL   VIRGINIA     LEGAL    AID   SOCIETY,
INCORPORATED,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-764)




                            No. 95-7857



JERRY L. GENT,

                                            Plaintiff - Appellant,

          versus


CLIENT CENTERED LEGAL SERVICES, INCORPORATED,

                                             Defendant - Appellee.
Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-1188-R)


Submitted:   January 18, 1996          Decided:   January 31, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Jerry L. Gent, Appellant Pro Se. John William Boland, Martha Saine
Condyles, Andrew Eric Kauders, Jr., MCGUIRE, WOODS, BATTLE &
BOOTHE, L.L.P., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district courts' orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and dismissing a

civil complaint for failure to state a claim. We have reviewed the

records and the district courts' opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district
courts. Gent v. Central VA Legal Aid, No. CA-95-764 (E.D. Va. Nov.
15, 1995); Gent v. Client Centered Legal Servs., No. CA-95-118-R
(W.D. Va. Nov. 6, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                3